Citation Nr: 1309169	
Decision Date: 03/19/13    Archive Date: 04/01/13

DOCKET NO.  09-46 544A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas


THE ISSUES

1.  Whether new and material evidence to reopen a claim for service connection for (low) back pain has been received.

2.  Entitlement to service connection for a thoracolumber spine disability, previously characterized as (low) back pain.

3.  Entitlement to a rating in excess of 20 percent for degenerative joint disease of the cervical spine.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran served on active duty from March 1971 to March 1991.  

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2007 rating decisions in which the RO, inter alia, determined that new and material evidence had not been submitted to reopen a previously denied claim for service connection for back pain, granted a rating of 20 percent for degenerative joint disease, cervical spine and continued a 0 percent (noncompensable) evaluation for hearing loss.

In June 2007, the Veteran filed a notice of disagreement (NOD) with regard to the denial of his request to reopen a previously denied claim, the rating granted for the cervical spine and a denial for an increased rating for hearing loss.  The RO issued a statement of the case (SOC) in November 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in December 2009.  In his substantive appeal, he indicated that he was no longer pursuing all of his claims and indicated in a statement attached to his substantive appeal that he was only pursuing the request to reopen the claim for service connection for the low back and an increased rating claim for the cervical spine.  Hence, the appeal is limited to those matters set forth on the title page.  

In March 2007, the Veteran and his spouse testified during a RO hearing before a decision review officer; a transcript of that hearing is of record.  

In November 2012, the Veteran testified during a Board video-conference hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.  In connection with the hearing, the Veteran submitted additional evidence and argument in support of his claims on appeal.  This evidence was accompanied by a waiver of initial RO consideration.  See 38 C.F.R. §§ 20,800, 20.1304 (2012).  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the appellant's claims.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

Regarding characterization of the appeal, the Board notes, with regard to the Veteran's request to reopen, that, regardless of the RO's actions, the Board has a legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2002) to address the question of whether new and material evidence has been received to reopen a claim for service connection.  That matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis.  See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996).  As the Board must first decide whether new and material evidence to reopen the claim has been received-and, given the Board's favorable disposition on the Veteran's request to reopen the claim for service connection for (low) back pain-the Board has characterized the appeal pertaining to the lower spine as reflected in first and second matters listed on the title page.    

The previously denied claim for service connection was generally characteried as one for service connection for "back pain" .  However, as service connection for cervical spine disability has since been granted, as reflected, the Board will consider matter remaining as one pertaining to the lower back.

The Board's decision reopening the claim for service connection for (low) back pain is set forth below.  The claim for service connection for thorocolumbar spine disability (previously characterized as (low) back pain), on the merits, is addressed in the remand following the order.  These matters are being remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant when further action, on his part, is required.



FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  In a November 1992 rating decision, the RO continued the denial of a claim for service connection for (low) back pain; although notified of the denial, the Veteran did not initiate an appeal.

3.  Evidence associated with the claims file since the November 1992 denial of the claim for service connection for (low) back pain includes new evidence that relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.

4.  Pertinent to the June 2006 claim for increase, the Veteran's cervical spine disability has been manifested by subjective complaints of pain and stiffness and objective findings of forward flexion in excess of 15 degrees and neutral ankylosis of part of the cervical spine; there is no evidence disc disease with incapacitating episodes.  

5.  The applicable rating criteria are adequate to rate the Veteran's cervical spine disability at all points pertinent to this appeal.



CONCLUSIONS OF LAW

1.  The November 1992 rating decision in which the RO denied service connection for (low) back pain is final. 38 U.S.C.A. § 7105(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2012).

2.  As pertinent evidence received since the November 1992 denial is new and material, the criteria for reopening the claim for service connection for (low) back pain are met. 38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156 (2012).

3.  The criteria for a rating in excess of 20 percent for a cervical spine disability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.71a, General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Code 5242) (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).

Given the favorable disposition of the Veteran's request to reopen the claim for service connection for (low) back pain, the Board finds that all notification and development action needed to render a fair decision on this aspect of the new and material evidence appeal has been accomplished.

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing. See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)). As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part. See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

A September 2006 pre-rating letter provided notice to the Veteran regarding what information and evidence was needed to substantiate the claim for an increased rating of the cervical spine, as well as what information and evidence must be submitted by the appellant, and what information would be obtained by VA.  In regards to Dingess/Hartman, this letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, 
as well as the type of evidence that impacts those determinations.  The March 2007 rating decision reflects the initial adjudication of the claims after issuance of the September 2006 letter.  

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of service, VA and private treatment records, and VA examination reports.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, and by his representative, on his behalf.  The Board finds that no additional RO action on either action, prior to appellate consideration, is required.  

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claims decided herein, the avenues through which he might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal. Any such error is deemed harmless and does not preclude appellate consideration of any of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Request to Reopen

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in line of duty.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

In this case, the Veteran's claim for service connection for back pain was previously denied by the RO in a November 1992 rating decision.  The evidence of record at the time consisted of the Veteran's service treatment records.  In the January 1971 pre-induction report of medical history, the Veteran reported that he had back damage due to an automobile accident.  In the examination report, however, the examiner found the spine to be normal and noted that the lumbar spine had been cleared by x-ray.  The service treatment records included several complaints of back pain over the course of his service, including multiple complaints in March 1971 and subsequent complaints over the years until his separation in the 1990s.  

In February 1992, the RO denied service connection for back pain, as the Veteran did not have a diagnosed chronic disability in service and the Veteran failed to report for a VA examination to confirm a disability.  

On June 1992 VA examination, the Veteran reported lumbosacral pain since the early 1980s.  The VA examiner diagnosed him with history of lumbosacral spine discomfort, chronic, aggravated by lifting, without history of, or clinical evidence of, neurological impairment.  

In November 1992, the RO continued the denial of service connection for back pain, finding that the evidence did not show that the Veteran's back pain, which existed prior to service, was aggravated by service.  Although the Veteran was notified of the denial and his appellate rights, he did not initiate an appeal. As such, the RO's November 1992 decision is final as to the evidence then of record, and is not subject to revision on the same factual basis. See 38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the claimant. 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In this case, the Veteran sought to reopen his claim for service connection in June 2006.  For petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108  require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Here, the last final denial of the claim for service connection for a thoracolumbar disability is the RO's November 1992 decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Pertinent evidence added to the claims file since November 1992 includes private medical records documenting various lumbar spine diagnoses, including disc bulges (August 2006 MRI report by Dr. S.J. Pomeranz); myofascitis, muscle ligamentous strain, herniated nucleus pulposus and radiculopathy (Dr. J.A. Puentes in August 2006); and spondyloarthropathy with disseminated intersegmental spinal hyperelastosis (DISH), lumbar stenosis and disc extrusion (Dr. J. P. Masciale in November 2006).   

Also associated with the claims file is the transcripts of the May 2009 RO and November 2006 Board hearings, during which the Veteran and his wife testified that the Veteran's back injury prior to service, following an automobile accident, had not resulted in a chronic back disability.  The Veteran testified that he injured his back in service when he fell off of a truck.  During the November 2012 Board hearing, he again asserted that he did not have a chronic back problem prior to service, and again associated his back pain with the in-service fall from a truck and hitting his tail bone.

The Board finds that the above-described evidence provides a basis for reopening the claim for service connection for a thoracolumbar disability.  The Board finds that the evidence is "new" in that it was not before agency decision makers at the time of the November 1992 final denial of the claim for service connection, and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that it goes to the question of whether the Veteran has a current thoracolumbar disability that can be traced to service.  This evidence, while certainly not conclusive, relates to an unestablished fact necessary to substantiate the claim for service connection for a low back disability (i.e., a current disability related to military service), and thus, when presumed credible, also raises a reasonable possibility of substantiating the claim. See, e.g., Shade v. Shinseki, 24 Vet. App. 110 (2010).

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for a thoracolumbar disability are met. See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

III.  Higher Rating for Cervical Spine Disability

A. Background

In August 2006, the Veteran underwent a VA examination.  The Veteran complained of stiffness and pain to the neck and incapacitating episodes as often as two times per year, lasting for 15 days.  He reported two incident of incapacitating episodes for a total of 30 days the past year.  The examiner noted no functional impairment resulting from the condition.

The August 2006 VA examiner found an abnormal neck, with tenderness over the cervical spine.  The examiner found no evidence of radiating pain on movement and no evidence of muscle spasm.  The examiner found no ankylosis and a normal curvature of the spine.  

The August 2006 VA examiner noted range of motion findings of zero to 35 degrees of flexion (pain at 35 degrees), extension to 45 degrees, right lateral flexion to 20 degrees, left lateral flexion to 45 degrees, right rotation to 40 degrees and left rotation to 80 degrees.  The examiner noted additional limitation of joint function of zero degrees following repetitive use, as well as, fatigue, weakness, lack of endurance and incoordination.

The August 2006 VA examiner found no signs of intervertebral disc syndrome with chronic and permanent nerve root involvement.  

The August 2006 VA examiner performed a neurological examination of the upper extremities, including motor and sensory functions, and noted findings within normal limits.

The August 2006 VA examiner diagnosed the Veteran with degenerative joint disease of the cervical spine and noted complaints of constant pain and objective evidence of tenderness and reduced range of motion.  

In an August 2006 initial consultation, Dr. J. A. Puentes of the Saratoga Medical Center noted complains of pain localized to the neck, increasing with activities and sleep.  The examiner found the cervical spine range of motion to include flexion to 40 degrees, extension to 30 degrees, lateral bending 20/20 degrees and lateral rotation 50/50 degrees.  Dr. Puentes also found sensation to be normal for pin prick, light touch, vibration and position sense, as well as normal muscle strength and coordination, though reflexes were 2/4.  Dr. Puentes diagnosed him with a cervical muscle ligamentous strain, cervical myofascitis.

An August 2006 MRI from Saratoga Medical Center documented no neural encroachment, but evidence of multi-level disc bulges at the midthoracic region partially effacing the anterior subarachnoid space, with no foraminal compromise or extradural cord compression. 

In November 2006, Dr. J.P. Masciale noted complaints of upper back pain.  Dr. Masciale found no cervical tenderness, though there was pain on the border of the right scapula.  The examiner found spondyarthropathy with DISH, cervicothoracolumbar spine.  

In February 2007, the Veteran underwent another VA examination.  The examiner noted a history of DISH of the cervical spine, with stiffness of the spine, weakness of the arms and hands, and pain.  

The February 2007 VA examiner found the Veteran's posture to be within normal limits and that no ankylosis was present.  Range of motion included flexion to 21 degrees, extension to 11 degrees, right lateral flexion to 17 degrees, left lateral flexion to 18 degrees, right rotation to 5 degrees and left rotation to 15 degrees, with pain occurring at each of those findings.  The examiner also noted additional limitation after repetitive use, including pain (which had the major functional impact) and weakness.  The examiner found no additional limitation by repetitive use of fatigue, lack of endurance or incoordination.  The examiner found additional joint function limitation by zero degrees.  The examiner further found normal curvatures of the spine and no signs of intervertebral disc syndrome with chronic and permanent nerve root involvement.  

The February 2007 VA examiner also noted neurological motor and sensory findings to be within normal limits.  The examiner diagnosed the Veteran with arthritis, degenerative of the cervical spine, with subjective chronic neck pain and stiffness, and objective limitation of motion and pain.  

The Veteran underwent another VA examination in April 2010.  The Veteran complained of fatigue, decreased motion, stiffness, weakness, spasms and constant, severe pain, without radiation.  

The April 2010 VA examiner found no abnormal spinal curvatures, except lumbar flattening.  The examiner also found cervical spine ankylosis, of part of the cervical spine, in a neutral position.  The examiner found no spasm, atrophy, guarding, pain with motion, tenderness or weakness.  

The April 2010 VA examiner also found range of motion of zero to 25 degrees flexion, zero to 15 degrees extension, zero to 5 degrees left lateral flexion, zero to 45 degrees left lateral rotation, zero to 5 degrees right lateral flexion and zero to 35 degrees right lateral rotation, with no objective evidence of pain on active range of motion and no additional limitations after three repetitions of range of motion.    

The April 2010 VA examiner found x-ray findings to be consistent with DISH and diagnosed the Veteran with DISH of the cervical spine and no evidence of previous cervical degenerative disease.  The examiner found that the disability decreased the Veteran's mobility and difficulty reaching, affecting all work and daily activities.  

The April 2010 VA examiner noted that the Veteran had later involvement of the cervical spine with DISH and significant limitation of motion that the Veteran exhibited was not caused by or a result of a service-connected problem or progression of the previous service-connected problem.  The examiner noted that the Veteran's problems with DISH came on later in 2005 and is the Veteran's only problem limiting his function presently.  The examiner thus found that the diagnosis for which the Veteran originally received service connection cannot be assessed, because of the later DISH disease.

In this context, the opinion of the April 2010 VA examiner indicates that it is impossible to separate the effects of the degenerative joint disease of the cervical spine and DISH when evaluating the extent of cervical spine motion loss.  At a minimum, the Board must attribute all chronic orthopedic manifestations of the cervical spine DISH to the original service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998) (holding that where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability).

In a June 2012 MRI report, Dr. D. P. Petros found the Veteran to have mild diffuse disc bulges from C3 to C4 to C6 to C7, with no significant spinal canal stenosis and mild narrowing of the bilateral neural foramina at C3-C4.  The examiner also found mild diffuse disc bulge at the T1 to T2 level, with no significant spinal canal stenosis.  

In his November 2012 Board hearing, the Veteran reported that he had spasms in his neck, was unable to rotate his neck and had significant pain.  He also reported working for a contractor and being unable to take stronger medication for that reason. 


B.  Analysis

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran. 38 C.F.R. § 4.3.

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007). The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

Historically, the RO granted service connection for degenerative joint disease of the cervical spine in a February 1992 rating decision, and assigned an initial, noncompensable rating under the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 5003, effective April 1, 1991.   In a March 2007 rating decision, the RO granted a 20 percent disability rating, under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5242, effective February 5, 2007.  

Effective September 26, 2003, the criteria for rating all disabilities of the spine are set forth in a General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235 through 5242, for degenerative joint disease).  Under the General Rating Formula, for the cervical spine, the current 20 percent rating is assignable for forward flexion of the cervical spine greater than 15 degrees, but not greater than 30 degrees or combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  A 30 percent rating is assignable where forward flexion of the cervical spine is 15 degrees or less; or, when there is favorable ankylosis of the entire cervical spine.  A higher, 40 percent, rating is assignable for unfavorable ankylosis of the entire cervical spine.  For the maximum , 100 percent rating, there must be unfavorable ankylosis of the entire spine. See 38 C.F.R.§ 4.71a, General Rating Formula for Diseases and Injuries of the Spine (for Diagnostic Codes 5235-5243).

Also, under Note (1) of the General Rating Formula, VA must consider whether combining ratings for orthopedic and neurological manifestations would result in a higher rating service-connected spine disability. 

The Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes does not provide for a 30 percent rating.  However, the next higher, 40 percent, rating assignable pursuant to requires incapacitating episodes having a total duration of at least 4 weeks, but less than 6 weeks, during the past 12 months.  A 60 percent rating requires incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  For purposes of this Formula, an incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1).

The Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria. See 38 C.F.R. §§ 4.40, 4.45 (2012); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995). The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

Considering the pertinent facts in light of the above, the Board finds that at no point pertinent to the June 2006 claim for increase has the Veteran's degenerative joint disease of the cervical spine warranted a rating in excess of 20 percent.  

As noted, under the General Rating, the next higher 30 percent rating is assignable where forward flexion of the cervical spine is 15 degrees or less; or, when there is favorable ankylosis of the entire cervical spine.  

Other than the April 2010 VA examination, none of the medical evidence of record documents findings of ankylosis.  Indeed, the August 2006 and February 2007 VA examiners specifically found no ankylosis.  Moreover, although the April 2010 VA examiner noted some cervical ankylosis, the examiner specified that it was not for the entire cervical spine and was in a neutral position, rather than a favorable position.  

Furthermore, none of the evidence of record documents findings of forward flexion of the cervical spine of 15 degrees or less.  Forward flexion findings of record include of 35 degrees (pain at 35 degrees) (August 2006 VA examination report), 40 degrees (August 2006 record of Dr. J.A. Puentes), 21 degrees (pain at 21 degrees) (February 2007 VA examination report) and 25 degrees (no pain on active range of motion) (April 2010 VA examination report).

The Board has also considered the Veteran's functional impairment due to pain and other factors during the period in question.  As noted, the Veteran was able to accomplish the note range of motion, even with pain.  Moreover, the medical evidence simply does not reflect functional loss-in addition to that shown objectively-due to pain, weakness, excess fatigability, or incoordination (to include with flare-ups or on repeated use) warranting a disability rating in excess of 20 percent.  In other words, even considering the Veteran's complaints of pain and stiffness, there is no evidence that these symptoms effectively result in cervical spine forward flexi ion limited to 15 degrees or less, unfavorable ankylosis of the cervical spine or ankylosis of the entire spine.  As such, the Board finds that the DeLuca factors (noted above) provide no basis for assignment of a rating in excess of 20 percent for the Veteran's cervical spine disability.

As regards Note 1 of the General Rating Formula, the Veteran is not shown to have any associated neurological impairment.  The September 2006 and February 2007 VA examiners found neurological motor and sensory findings to be within normal limits.  The April 2010 VA examiner motor examination included findings of active movement against full resistance, normal muscle tone, no atrophy and normal sensory and vibration findings.  

Additionally, the VA examiners have specifically found the Veteran's cervical spine disability to not involve IVDS at any point pertinent to this appeal.

In assessing the severity of the Veteran's service-connected cervical spine disability, the Board has considered the Veteran's assertions regarding his disability symptoms-which he is certainly competent to provide.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 470 (1994) and Grottveit v. Brown, 5 Vet. App. 91, 93 (1993). However, the criteria needed to support higher ratings during the pertinent time period require medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-138 (1994).  As such, his assertions, while considered, are not considered more persuasive than the medical findings in this regard.  

The above determinations are based on consideration of applicable provisions of VA's rating schedule.   Additionally, the Board finds that there is no showing that, at any pertinent point, the Veteran's degenerative joint disease of the cervical spine has reflected so exceptional or so unusual a picture as to warrant the assignment of a higher rating on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (cited in the November 2009 SOC).

There is a three-step analysis for determining whether an extra-schedular rating is appropriate.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  First, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability and the established criteria found in the rating schedule to determine whether the veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as 'governing norms.'  Id. at 115-16; see also 38 C.F.R. § 3.321(b)(1) governing norms include marked interference with employment and frequent periods of hospitalizations).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether the claimant's disability picture requires the assignment of an extra-schedular rating.  Id. at 116.

The Board finds that schedular criteria are adequate to rate the Veteran's disability at all times pertinent to this appeal.  The rating schedule fully contemplates the described symptomatology, such as pain and stiffness in the form of loss of range of motion, and there is no medical indication or argument that the applicable criteria are inadequate to rate the disability under consideration at any pertinent point.   Moreover, higher ratings are warranted for more significant functional impairment. Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met. See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

As a final point, the Board notes that, although a claim for a total disability rating based on individual unemployability (TDIU) may be raised in the record as a component of a claim for higher rating (see e.g., Rice v. Shinseki, 22 Vet. App. 447 (2009)), here, the evidence reflects the Veteran has been fully employed at all times pertinent to this appeal, and there is no evidence or argument even suggesting that his cervical spine disability effectively renders him unemployable.  As such, a claim for a TDIU due to cervical spine disability has not reasonably been raised, and need not be addressed.
 
For all the foregoing reasons, there is no basis for staged rating of the Veteran's degenerative joint disease of the cervical spine, pursuant to Hart, And the claim for a higher rating must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of any higher rating for degenerative joint disease of the cervical spine, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

As new and material evidence to reopen the claim for service connection for (low) back pain has been received, to this limited extent, the appeal is granted.

A rating in excess of 20 percent for degenerative joint disease of the cervical spine is denied.  


REMAND

As discussed above, the Board is reopening the Veteran's claim for service connection for (low) back pain, and now characterizes the claim as one for thoracolumbar disability (given the diagnoses of record).  However, a review of the record reflects that the RO has not actually considered such a claim on the merits.  Under these circumstances, and to avoid any prejudice to the appellant, a remand for RO consideration of the claim for service connection for a thoracolumbar disability, on the merits, in the first instance, is warranted.  See Bernard v. Brown, 4 Vet. App. 384 (1993).   The Board also finds that additional development of the reopened claim is warranted.

Although not reflected in his service records, the Veteran currently asserts, including during his November 2012 Board hearing, that he injured his back falling from a truck during service.  

As noted above, current evidence document new thoracolumbar disability diagnoses, including disc bulges (August 2006 MRI report by Dr. S.J. Pomeranz); myofascitis, muscle ligamentous strain, herniated nucleus pulposus and radiculopathy (Dr. J.A. Puentes in August 2006); and spondyloarthropathy with disseminated intersegmental spinal hyperelastosis (DISH), lumbar stenosis and disc extrusion (Dr. J. P. Masciale in November 2006).   

Additionally, in April 2010, the Veteran underwent a VA examination for the thoracolumbar spine claim.  That VA examiner found that the Veteran only had one incident of a back problem in service and that his DISH was a developmental disorder of both the cervical and lumbar spine that developed over a decade following the Veteran's discharge from service.  The examiner found that the onset of DISH occurred in 2005 and that his lumbar spine condition was not related to in-service trauma.  

The April 2010 VA examiner also found the Veteran had mild degenerative disc disease at L5-S1 that preceded spinal involvement by DISH.  However, that examiner did not address whether the mild degenerative disc disease is related to the Veteran's service.

Additionally, the April 2010 VA examiner does not appear to have based his opinions with consideration of all the evidence of record.  The VA examiner did not address the March 18, 1971 x-ray examination of the lumbar spine or the Veteran's numerous in-service complaints of, or treatment for, the thoracolumbar spine (starting in March 1971 and continuing throughout his service until his March 1991 separation from service).  The April 2010 VA examiner also did not address the June 1992 VA examination report, which included x-ray findings of the lumbosacral spine, a little over a year following the Veteran's discharge from service.

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

In light of the fact that the April 2010 VA examiner did not review all the medical evidence of record and did not address whether his degenerative disc disease of the lumbosacral spine is related to service, the Board finds that the VA opinion inadequate.  As such, further medical opinion-based on full review of the record and supported by stated rationale-is needed to fairly resolve the reopened claim. See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Hence, the RO should obtain a supplemental opinion by the April 2010 VA examiner.  The RO should arrange for the Veteran to undergo further examination only if the April 2010 VA examiner is unavailable, or another examination of the Veteran is deemed warranted.

The Veteran is hereby notified that failure to report to any scheduled examination, without good cause, shall result in denial of the reopened claim for service connection.  See 38 C.F.R. § 3.655(b) (2012).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

Prior to arranging for the new medical opinion, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should give the Veteran another opportunity to provide information and/or evidence pertinent to the claim remaining on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The RO should specifically request that the Veteran provide, or provide appropriate authorization for it to obtain, any outstanding private medical records.

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2012).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal.  

Accordingly, this matter is hereby REMANDED for the following actions:

1.  Send to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim for service connection for a low back disability that is not currently of record.  Specifically request that the Veteran provide, or provide appropriate authorization  to obtain, any outstanding private medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, obtain all identified outstanding, pertinent records of evaluation and/or treatment not currently of record, following the procedures set forth in 38 C.F.R. § 3.159.  All records and responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, forward the entire record on appeal, to include a complete copy of this REMAND and printed paper copies of all evidence relevant to the examiner's review (if the examiner does not have access to the appellant's electronic (Virtual VA) file), to the April 2010 VA examiner for an addendum l opinion. 

With respect to diagnosed degenerative disc disease of the lumbar spine previously assessed as manifested before DISH involvement , the physician should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in, or is otherwise medically-related to the Veteran's military service, to include injury/complaints therein. 

In rendering the requested opinions, the physician should consider and discuss all pertinent medical and lay evidence, to include the Veteran's service treatment records (including the March 18, 1971 x-ray examination of the lumbar spine and the Veteran's numerous in-service complaints of, or treatment for, the thoracolumbar spine (starting in March 1971 and continuing throughout his service until his March 1991 separation from service)), the June 1992 VA examination report (including x-ray findings of the lumbosacral spine), the private medical records, the April 2010 VA examination report, and other pertinent lay assertions.  

If the physician who provided the April 2010 opinion is unavailable or another examination of the Veteran is deemed warranted, arrange for examination of the Veteran, by an appropriate physician, to obtain pertinent opinion with respect to any currently diagnosed thoracolumbar disability(ies) other than DISH, consistent with the questions and comments noted above.  In such event ,the entire claims file, to include a complete copy of this REMAND must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions. All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

The physician should set forth all examination findings (if any), along with complete rationale for the conclusions reached, in a printed (typewritten) report.

4.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested action, and any additional notification and/or development deemed warranted, adjudicate the claim for service connection for a thoracolumbar disability.  

If the Veteran fails, without good cause, to report to any scheduled examination, in adjudicating the claim, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

Otherwise, adjudicate the reopened claim in light of all pertinent evidence (to include all that associated with the claims file after the RO's last adjudication of the claim) and legal authority.

6.  If the benefit sought on appeal is denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefit requested should be granted or denied. The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame. See Kutscherousky v. West, 12 Vet. App. 369   (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment. The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affahirs


